The only question presented by this record is the refusal of the court to give, at the request of the defendant, the general affirmative charge. The evidence is in direct conflict on the question of guilt, and therefore the court properly refused to give the charge as requested.
It is urged that this court should not permit this conviction to stand because of the manner in which the witnesses for the state were coerced into giving testimony. In the first place, this applies to only one witness, and next the question of the weight of testimony is with the jury and not with the court.
We find no error in the record, and the judgment is affirmed.
Affirmed.